On the court’s own motion, the decision handed down November 10, 1958 is amended by striking therefrom the second paragraph and by substituting therefor the following: “ Order entered July 8, 1958 modified by striking from the ordering paragraph thereof which determines the motion for judgment on the pleadings the words ‘in all respects denied’ and by substituting in place thereof the following: ‘granted as to defendants Silver and Fishkin on the first cause of action and is otherwise denied’.” As so modified order insofar as appealed from affirmed, without costs. “ The first cause of action does not allege facts sufficient to constitute a cause of action against the individual appellants.” Wenzel, Acting P. J., Beldoek, Murphy, Hallman and Kleinfeld, JJ., concur.